EXHIBIT 10.5

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 4, 2007 by and between Riptide Software, Inc., a Florida corporation (the
“Company”), and Philip Loeffel an employee of the Company (“Employee”).

RECITALS:

WHEREAS, the Company and Employee desire to enter into a written agreement for
the Company’s employment of Employee as an employee, on the terms specified
herein.

NOW, THEREFORE, in consideration of the mutual promises, agreements and mutual
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, hereby agree as follows:


1.             EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS EMPLOYEE, AND EMPLOYEE
HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT.


2.             POSITION AND DUTIES.  EMPLOYEE SHALL BE EMPLOYED AS THE PRESIDENT
OF THE COMPANY (RIPTIDE) AND SHALL REPORT DIRECTLY TO THE PRESIDENT OF THE
PARENT.  EMPLOYEE SHALL ALSO SERVE IN SUCH ADDITIONAL CAPACITIES AS MAY BE
ASSIGNED TO HIM FROM TIME TO TIME BY THE BOARD OF DIRECTORS OF COMPANY (THE
“BOARD”).  EMPLOYEE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME,
ATTENTION, SKILL AND BEST EFFORTS TO THE DILIGENT PERFORMANCE OF HIS DUTIES
HEREUNDER.


3.             TERM.  THE TERM OF EMPLOYMENT HEREUNDER SHALL COMMENCE AS OF THE
DATE HEREOF (THE “COMMENCEMENT DATE”) AND SHALL CONTINUE FOR THREE (3) YEARS
UNLESS SOONER TERMINATED EARLIER IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT (THE “TERM”).


4.             COMPENSATION.  AS COMPENSATION FOR ALL SERVICES RENDERED BY
EMPLOYEE UNDER THIS AGREEMENT, THE COMPANY SHALL PAY EMPLOYEE COMPENSATION AS
FOLLOWS:


1.             ANNUAL SALARY.  FOR ALL SERVICES RENDERED BY EMPLOYEE DURING HIS
EMPLOYMENT UNDER THIS AGREEMENT, BEGINNING ON THE COMMENCEMENT DATE, THE COMPANY
SHALL PAY EMPLOYEE AN ANNUAL SALARY AT THE RATE OF $250,000 PER YEAR, PAYABLE
SEMI-MONTHLY IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL POLICIES, SUBJECT
TO ANNUAL INCREASES OF 5% THROUGHOUT THE TERM. THE INCREASE SHALL BECOME
EFFECTIVE ON ANNUAL ANNIVERSARY DATE OF THE COMMENCEMENT DATE, FOR EACH YEAR
THROUGHOUT THE TERM.


2.             TAXES AND WITHHOLDINGS.  ALL TAXES AND GOVERNMENTALLY REQUIRED
WITHHOLDINGS SHALL BE DEDUCTED FROM ANY AMOUNT PAID BY THE COMPANY TO EMPLOYEE
HEREUNDER IN CONFORMITY WITH APPLICABLE LAWS.


--------------------------------------------------------------------------------



3.             EARN-OUT PAYMENTS.


(I)      SUBJECT TO THE COMPANY’S GROSS REVENUES EXCEEDING OF 80% OF $10,000,000
AND THE COMPANY’S EBITDA EXCEEDING 80% OF $1,300,000 FOR THE FIRST TWELVE MONTH
PERIOD FOLLOWING THE EFFECTIVE DATE (THE “YEAR 1 EARNOUT PERIOD”), PARENT SHALL
PAY A PRO RATA SHARE OF 20% OF THE COMPANY’S EBITDA (THE “YEAR 1 EARNOUT
PAYMENT) AS MEASURED IN THE YEAR 1 EARN OUT PERIOD TO THE EMPLOYEE IN THE
PROPORTION SET FORTH IN EXHIBIT A HERETO. EMPLOYEE MAY, AT EMPLOYEE’S OPTION,
DESIGNATE ONE OR MORE COMPANY EMPLOYEES TO WHOM EMPLOYEE’S PRO RATA SHARE OF THE
YEAR 1 EARN OUT PAYMENT SHALL BE PAID IN THE FORM OF AN INDIVIDUAL CASH BONUS IN
SUCH PROPORTIONS AS EMPLOYEE MAY DESIGNATE.


(II)     SUBJECT TO THE COMPANY’S GROSS REVENUES EXCEEDING OF 80% OF $13,000,000
AND THE COMPANY’S EBITDA EXCEEDING 80% OF $1,600,000 FOR THE TWELVE MONTH PERIOD
FOLLOWING THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE (THE “YEAR 2 EARN OUT
PERIOD”), PARENT SHALL PAY A PRO RATA SHARE OF 20% OF THE COMPANY’S EBITDA (THE
“YEAR 2 EARN OUT PAYMENT) AS MEASURED IN THE YEAR 2 EARN OUT PERIOD TO THE
EMPLOYEE IN THE PROPORTION SET FORTH IN EXHIBIT A HERETO. EMPLOYEE MAY, AT
EMPLOYEE’S OPTION, DESIGNATE ONE OR MORE COMPANY EMPLOYEES TO WHOM EMPLOYEE’S
PRO RATA SHARE OF THE YEAR 2 EARN OUT PAYMENT SHALL BE PAID IN THE FORM OF AN
INDIVIDUAL CASH BONUS IN SUCH PROPORTIONS AS EMPLOYEE MAY DESIGNATE.

(iii)    The parties agree, that for the purpose of computing the Earn Out
Payments, the company shall be credited with the Company revenue(s) of the
Company and its Affiliates, including any joint ventures, license agreements or
products co-developed with Parent or its Subsidiaries, and EBITDA recognized by
the Parent (and/or its Subsidiaries or any other Affiliates) associated with
each such joint venture, license agreement, product, service and/or solution
developed or co-developed by the Company, Parent and/or its Subsidiaries.

(iv)    Regardless of whether Employee’s employment hereunder is terminated
prior to the expiration of the Term and regardless of the reason for such
termination, the parties agree that the Year one Earn Out Payment shall be paid
to Employee (or Employee’s heirs or legal representatives in the case of
Employee’s death or disability) on the first anniversary of the Closing Date,
and the Year 2 Earn Out Payment shall be paid to Employee (or Employee’s heirs
or legal representatives in the case of Employee’s death or disability) on the
second anniversary of the Closing Date.


4.     PERFORMANCE BONUSES.  EMPLOYEE SHALL BE ENTITLED TO RECEIVE PERFORMANCE
BONUSES BASED ON PERFORMANCE CRITERIA MUTUALLY AGREED TO BY EMPLOYEE AND THE
BOARD FROM TIME TO TIME. SUCH BONUS PROGRAM SHALL PROVIDE FOR A MINIMUM OF
$50,000.00 IN BONUS COMPENSATION ANNUALLY BEGINNING WITH THE


--------------------------------------------------------------------------------



CALENDAR YEAR 2009, WHICH BONUS COMPENSATION SHALL BE COMPRISED OF: (I) INCLUDES
A MINIMUM OF $10,000.00 ATTRIBUTABLE TO THE PARENT’S ACHIEVEMENT OF THE ANNUAL
FINANCIAL PLAN, PAYABLE WITHIN SIXTY (60) DAYS FOLLOWING THE END OF THE PARENT’S
FISCAL YEAR; AND (II) QUARTERLY BONUS AMOUNTS OF AT LEAST $10,000.00 PER QUARTER
PAYABLE WITHIN THIRTY (30) DAYS FOLLOWING THE END OF EACH CALENDAR QUARTER,
FIFTY PERCENT (50%) OF WHICH IS EARNED BASED ON THE COMPANY’S ACHIEVEMENT OF
PLANNED QUARTERLY GROUP OBJECTIVES MUTUALLY AGREED TO BY EMPLOYEE AND THE BOARD,
AND FIFTY PERCENT (50%) OF WHICH IS EARNED BASED ON THE EMPLOYEE’S ACHIEVEMENT
OF PLANNED INDIVIDUAL OBJECTIVES FOR THE QUARTER MUTUALLY AGREED TO BY EMPLOYEE
AND THE BOARD.


5.     EQUITY BASED COMPENSATION.  THE COMPANY PLANS TO ESTABLISH ONE OR MORE
INCENTIVE STOCK OPTION PLANS (THE “ISO PLANS”) FOR COMPANY DIRECTORS, COMPANY
OFFICERS AND OTHER KEY EMPLOYEES OF THE COMPANY AND WILL USE ITS BEST EFFORTS TO
ESTABLISH THE EFFECTIVENESS OF SUCH ISO PLANS WITHIN 60 DAYS OF THE COMMENCEMENT
DATE (THE “ISO PLAN DATE”). THE ISO PLANS WILL PROVIDE FOR THE GRANT TO COMPANY
DIRECTORS, COMPANY OFFICERS AND OTHER KEY EMPLOYEES OF THE COMPANY, INCLUDING
EMPLOYEE, INCENTIVE STOCK OPTIONS (THE “ISO”) TO ACQUIRE SHARES OF THE CAPITAL
STOCK OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE ISO PLANS.  THE DATE ON
WHICH THE COMPANY GRANTS THE ISO TO EMPLOYEE WILL BE THE GRANT DATE (THE “ISO
GRANT DATE”).  THE STRIKE PRICE FOR THE ISO SHALL BE THE FAIR MARKET VALUE FOR
THE PARTICULAR CLASS OF CAPITAL STOCK OF THE COMPANY GRANTED TO EMPLOYEE UNDER
THE ISO PLANS ON THE ISO GRANT DATE.  THE OPTIONS GRANTED TO EMPLOYEE SHALL VEST
AS FOLLOWS: (I) TWENTY-FIVE PERCENT (25%) SHALL VEST WITHIN THE FIRST TWELVE
(12) MONTHS FOLLOWING THE GRANT DATE; AND (II) THE REMAINING SEVENTY-FIVE
PERCENT (75%) SHALL VEST 1/36TH PER MONTH OVER THE NEXT 36 MONTHS SUCH THAT THE
OPTIONS SHALL BE FULLY VESTED AFTER FOUR (4) YEARS; PROVIDED, HOWEVER, THAT THE
OPTIONS SHALL VEST IMMEDIATELY IN THE EVENT OF A CHANGE OF CONTROL, OR IF
EMPLOYEE’S EMPLOYMENT HEREUNDER IS TERMINATED WITHOUT CAUSE UNDER SECTION 8, OR
IF EMPLOYEE TERMINATES HIS EMPLOYMENT HEREUNDER FOR GOOD REASON UNDER SECTION 10


6.     OTHER EQUITY BASED COMPENSATION.  THE PARENT SHALL ESTABLISH ONE OR MORE
RESTRICTED STOCK GRANT PLANS (THE “RESTRICTED STOCK GRANT PLANS”) AND WILL USE
ITS BEST EFFORTS TO ESTABLISH SUCH RESTRICTED STOCK GRANT PLANS WITHIN 60 DAYS
OF THE COMMENCEMENT DATE (THE “RESTRICTED STOCK GRANT PLAN DATE”). THE
RESTRICTED STOCK GRANT PLANS WILL PROVIDE FOR THE GRANT TO COMPANY DIRECTORS AND
COMPANY OFFICERS OF THE COMPANY, INCLUDING EMPLOYEE, GRANTS OF RESTRICTED STOCK
(THE “RESTRICTED STOCK GRANT”) TO ACQUIRE SHARES OF THE CAPITAL STOCK OF THE
COMPANY IN ACCORDANCE WITH THE TERMS OF THE RESTRICTED STOCK GRANT PLANS.  THE
DATE ON WHICH THE COMPANY GRANTS THE RESTRICTED STOCK GRANT TO EMPLOYEE WILL BE
THE GRANT DATE (THE “RESTRICTED STOCK GRANT DATE”).  THE STRIKE PRICE FOR THE
RESTRICTED STOCK GRANT SHALL BE THE FAIR MARKET VALUE FOR THE PARTICULAR CLASS
OF CAPITAL STOCK OF THE COMPANY GRANTED TO EMPLOYEE UNDER THE RESTRICTED STOCK
GRANT PLANS ON THE RESTRICTED STOCK GRANT DATE.  THE VESTING RIGHTS AND BENEFITS
FOR EACH RESTRICTED STOCK GRANT GRANTED SHALL


--------------------------------------------------------------------------------



VEST IN THE EMPLOYEE IMMEDIATELY ON THE RESTRICTED STOCK GRANT DATE; AND IN
ADDITION THE RESTRICTION ON SUCH RESTRICTED STOCK GRANTS SHALL BE LIFTED TWELVE
(12) MONTHS FOLLOWING THE RESTRICTED STOCK GRANT DATE; AND FURTHER THE LIFTING
OF SUCH RESTRICTIONS SHALL BE ACCELERATED AND IMMEDIATELY LIFTED FOR ALL
RESTRICTED STOCK GRANT SHARES IN THE EVENT OF A CHANGE OF CONTROL, OR FOR EARLY
TERMINATION WITHOUT CAUSE AS DEFINED IN SECTIONS 7 AND 8, OR FOR EARLY
TERMINATION FOR GOOD REASON AS DEFINED IN SECTION 10.


5.     BENEFITS AND FRINGES.


(A)   BENEFITS.  DURING THE TERM, EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN
THE COMPANY’S STANDARD BENEFITS FOR KEY EXECUTIVES OF THE COMPANY IN ACCORDANCE
WITH THE COMPANY’S POLICIES.


(B)   VACATION.  EMPLOYEE SHALL BE ENTITLED TO FOUR (4) WEEKS OF PAID VACATION
IN EACH CALENDAR YEAR DURING THE TERM IN ACCORDANCE WITH THE COMPANY’S
PRACTICE.  EMPLOYEE SHALL TAKE VACATIONS AT SUCH TIME OR TIMES AS SHALL BE
REASONABLE AS MUTUALLY DETERMINED BY EMPLOYEE AND COMPANY BASED UPON THE CURRENT
DUTIES.


(C)   OTHER. EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING ACCORDING TO POLICY AND
PRACTICES ESTABLISHED BY COMPANY FROM TIME TO TIME:


3.     CORPORATE CREDIT CARD;


4.     CELL PHONE;


5.     HIGH SPEED INTERNET;


6.     IP TELEPHONE;


7.     OTHER SET UP AND SUPPLIES;


8.     LAPTOP COMPUTER;


9.     PRINTER, SCANNER, FAX;


6.     EXPENSES REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE EMPLOYEE FOR ALL
REASONABLE EXPENSES INCURRED BY EMPLOYEE DURING THE TERM IN THE COURSE OF
PERFORMING EMPLOYEE’S DUTIES UNDER THIS AGREEMENT THAT ARE CONSISTENT WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES, INCLUDING CELLULAR PHONE CHARGES AND
MILEAGE RELATED TO BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS
APPLICABLE GENERALLY WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.  EXPENSES SHALL BE REIMBURSED IN ACCORDANCE WITH THE COMPANY’S
POLICIES IN EFFECT FROM TIME TO TIME.


--------------------------------------------------------------------------------



7.     TERMINATION BY COMPANY FOR CAUSE.  THE COMPANY SHALL HAVE THE RIGHT AT
ANY TIME TO TERMINATE THE EMPLOYMENT OF EMPLOYEE FOR CAUSE EFFECTIVE IMMEDIATELY
BY DELIVERING TO EMPLOYEE A WRITTEN NOTICE SPECIFYING SUCH CAUSE.  IF THE
COMPANY EXERCISES SUCH RIGHT, IN FULL SETTLEMENT AND DISCHARGE OF THE COMPANY’S
OBLIGATION TO EMPLOYEE, THE COMPANY SHALL MAKE A PAYMENT TO EMPLOYEE IN A LUMP
SUM AMOUNT EQUAL TO ALL COMPENSATION ACCRUED AND UNPAID AS OF THE TERMINATION
DATE AND THE COMPANY’S OBLIGATION UNDER THIS AGREEMENT TO MAKE ANY FURTHER
PAYMENTS TO EMPLOYEE SHALL THEREUPON CEASE AND TERMINATE.  THIS SECTION 7 OF
THIS AGREEMENT IN NO WAY LIMITS THE COMPANY’S RIGHT TO TERMINATE EMPLOYEE’S
EMPLOYMENT WITHOUT CAUSE PURSUANT TO SECTION 8 OF THIS AGREEMENT.  AS USED
HEREIN, THE TERM “CAUSE” SHALL BE DEEMED TO EXIST UPON (I) WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF EMPLOYEE IN THE PERFORMANCE OF HIS DUTIES AND SERVICES TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) THE COMMISSION OF A FELONY, WHETHER
OR NOT COMMITTED IN THE COURSE OF PERFORMING SERVICES FOR THE COMPANY OR ANY OF
ITS SUBSIDIARIES; (III) EMPLOYEE’S DELIBERATE DISHONESTY OR BREACH OF FIDUCIARY
DUTY; (IV) THE COMMISSION BY EMPLOYEE IN THE COURSE OF PERFORMING ANY SERVICES
FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES OF EMBEZZLEMENT, THEFT OR ANY OTHER
FRAUDULENT ACT; (V) THE UNAUTHORIZED DISCLOSURE BY EMPLOYEE OF ANY MATERIAL
TRADE SECRET OR MATERIAL CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (VI) THE COMMISSION BY EMPLOYEE OF AN ACT WHICH CONSTITUTES UNFAIR
COMPETITION WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING, WITHOUT
LIMITATION, INDUCING ANY EMPLOYEE OR CUSTOMER OF THE COMPANY TO BREACH A
CONTRACT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES; (VII) THE REPEATED REFUSAL
OR FAILURE BY EMPLOYEE TO COMPLY WITH ANY POLICIES OF THE COMPANY OR ANY LAWFUL
DIRECTIVES OF THE BOARD OF THE COMPANY; OR (VIII) THE MATERIAL BREACH BY
EMPLOYEE OF ANY AGREEMENT TO WHICH THE COMPANY AND EMPLOYEE ARE PARTIES, WHICH
MATERIAL BREACH REMAINS UNCURED BY EMPLOYEE FOR A PERIOD OF 10 DAYS AFTER THE
COMPANY HAS GIVEN EMPLOYEE WRITTEN NOTICE THEREOF.


8.     TERMINATION BY COMPANY WITHOUT CAUSE.  THE COMPANY SHALL HAVE THE RIGHT
AT ANY TIME AND FOR ANY REASON OR FOR NO REASON TO TERMINATE THE EMPLOYMENT OF
EMPLOYEE AND THIS AGREEMENT WITHOUT CAUSE EFFECTIVE IMMEDIATELY UPON WRITTEN
NOTICE TO EMPLOYEE.  UPON TERMINATION OF THIS AGREEMENT PURSUANT TO THIS SECTION
8, EMPLOYEE SHALL BE ENTITLED TO RECEIVE, (I) AN AMOUNT EQUAL TO EMPLOYEE’S
ANNUAL SALARY ACCRUED AND UNPAID AS OF THE TERMINATION DATE, (II) A PRO RATED
PORTION OF ANY AND ALL PERFORMANCE BONUSES TO WHICH EMPLOYEE WOULD HAVE BEEN
ENTITLED AS IF EMPLOYEE HAD REMAINED EMPLOYED BY COMPANY AND ACHIEVED ALL GOALS
AND OBJECTIVES UNDER SECTION 4(C) FOR THE YEAR AS WELL AS THE QUARTER IN WHICH
SUCH TERMINATION OCCURS, (III) SALARY, PLUS ALL PERFORMANCE BONUSES TO WHICH
EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED EMPLOYED BY
COMPANY AND ACHIEVED ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) AND ALL
BENEFITS FOR A PERIOD OF SIX (6) MONTHS AFTER THE TERMINATION DATE, AND (IV)
CONTINUE TO PROVIDE EMPLOYEE, AT COMPANY EXPENSE, WITH THE SAME MEDICAL COVERAGE
EMPLOYEE CARRIED WHILE AN ACTIVE EMPLOYEE FOR A PERIOD OF SIX (6) MONTHS AFTER
THE TERMINATION DATE, AFTER WHICH EMPLOYEE WILL BE ELIGIBLE UNDER PART 6 OF
SUBTITLE B OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“COBRA”).  ALL OF THE FOREGOING SHALL BE PAYABLE IN ACCORDANCE WITH THE
COMPANY’S THEN EFFECTIVE PAYROLL SCHEDULE APPLICABLE TO EMPLOYEE.  ALL PAYMENTS
UNDER THIS SECTION 8 SHALL BE IN FULL SETTLEMENT AND DISCHARGE OF THE COMPANY’S
OBLIGATION TO EMPLOYEE, AND THE OBLIGATION OF THE COMPANY TO MAKE SUCH PAYMENTS
SHALL BE CONDITIONED UPON THE


--------------------------------------------------------------------------------



EXECUTION BY EMPLOYEE OF A SEPARATION AND RELEASE AGREEMENT IN A FORM
SATISFACTORY TO THE COMPANY.


9.     TERMINATION UPON DEATH OR DISABILITY.  THE COMPANY MAY TERMINATE THE
EMPLOYMENT OF EMPLOYEE AND THIS AGREEMENT EFFECTIVE UPON NOTICE TO EMPLOYEE (OR
HIS HEIRS OR LEGAL REPRESENTATIVES, AS THE CASE MAY BE) IF EMPLOYEE EITHER DIES
OR IS DISABLED.  AS USED HEREIN, THE TERM “DISABLED” SHALL MEAN THE INABILITY OR
FAILURE OF EMPLOYEE TO PERFORM THE ESSENTIAL FUNCTIONS OF THE POSITION WITH OR
WITHOUT REASONABLE ACCOMMODATION AS A RESULT OF A MENTAL OR PHYSICAL DISABILITY
FOR A PERIOD OF NINETY (90) OR MORE DAYS (WHETHER OR NOT CONSECUTIVE) DURING ANY
TWELVE MONTHS, ALL AS DETERMINED IN GOOD FAITH BY THE BOARD.  UPON TERMINATION
OF THIS AGREEMENT PURSUANT TO THIS SECTION 9, EMPLOYEE (OR HIS HEIRS OR LEGAL
REPRESENTATIVES, AS THE CASE MAY BE) SHALL BE ENTITLED TO RECEIVE, IN FULL
SETTLEMENT AND DISCHARGE OF THE COMPANY’S OBLIGATION TO EMPLOYEE, A LUMP SUM
AMOUNT EQUAL TO ALL COMPENSATION ACCRUED AND UNPAID AS OF THE TERMINATION DATE.


10.   TERMINATION BY EMPLOYEE.


(A)   EMPLOYEE MAY TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME
UPON THIRTY (30) DAYS NOTICE TO THE COMPANY.  EMPLOYEE, AT THE REQUEST OF THE
COMPANY AND FOR A PERIOD NOT TO EXCEED SUCH THIRTY (30) DAYS AS REQUESTED BY THE
COMPANY, SHALL CONTINUE TO RENDER HIS SERVICES IN ACCORDANCE WITH THIS AGREEMENT
AND SHALL BE PAID HIS REGULAR SALARY PLUS PERFORMANCE BONUSES AND RECEIVE HIS
NORMAL BENEFITS UP TO THE TERMINATION DATE.


(B)   EMPLOYEE MAY TERMINATE HIS EMPLOYMENT WITH THE COMPANY UNDER THIS
AGREEMENT AT ANY TIME FOR GOOD REASON (AS DEFINED BELOW).  UPON TERMINATION OF
THIS AGREEMENT PURSUANT TO THIS SECTION 10(B), EMPLOYEE SHALL BE ENTITLED TO
RECEIVE, (I) AN AMOUNT EQUAL TO EMPLOYEE’S ANNUAL SALARY ACCRUED AND UNPAID AS
OF THE TERMINATION DATE, (II) A PRO RATED PORTION OF ANY AND ALL PERFORMANCE
BONUSES TO WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED
EMPLOYED BY COMPANY AND ACHIEVED ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) FOR
THE YEAR AS WELL AS THE QUARTER IN WHICH SUCH TERMINATION OCCURS, (III) SALARY,
PLUS ALL PERFORMANCE BONUSES TO WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF
EMPLOYEE HAD REMAINED EMPLOYED BY COMPANY AND ACHIEVED ALL GOALS AND OBJECTIVES
UNDER SECTION 4(C) AND ALL BENEFITS FOR A PERIOD OF SIX (6) MONTHS AFTER THE
TERMINATION DATE, AND (IV) CONTINUE TO PROVIDE EMPLOYEE, AT COMPANY EXPENSE,
WITH THE SAME MEDICAL COVERAGE EMPLOYEE CARRIED WHILE AN ACTIVE EMPLOYEE FOR A
PERIOD OF SIX (6) MONTHS AFTER THE TERMINATION DATE, AFTER WHICH EMPLOYEE WILL
BE ELIGIBLE UNDER THE PROVISIONS OF COBRA.  ALL OF THE FOREGOING SHALL BE
PAYABLE IN ACCORDANCE WITH THE COMPANY’S THEN EFFECTIVE PAYROLL SCHEDULE
APPLICABLE TO EMPLOYEE.  THE TERM “GOOD REASON” MEANS EMPLOYEE’S RESIGNATION AS
AN EMPLOYEE OF THE COMPANY AS A RESULT OF (I) THE COMPANY MATERIALLY VIOLATING
ANY OF ITS MATERIAL OBLIGATIONS TO EMPLOYEE UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT WITH EMPLOYEE, (II)  A SUBSTANTIAL CHANGE IN EMPLOYEE’S DUTIES TO
WHICH EMPLOYEE DOES NOT CONSENT, (III)  A DECREASE IN EMPLOYEE’S SALARY OR
PERFORMANCE BONUSES TO WHICH EMPLOYEE DOES NOT CONSENT, OR (IV) THE


--------------------------------------------------------------------------------



COMPANY FAILING TO ENTER INTO A NEW EMPLOYMENT AGREEMENT WITH THE EMPLOYEE
THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THIS AGREEMENT, ON TERMS EQUAL TO OR
GREATER THAN THE EXISTING AGREEMENT.  SUCH TERMINATION FOR GOOD REASON SHALL
ONLY BE EFFECTIVE IF EMPLOYEE GIVES THE COMPANY A MINIMUM OF 30 DAYS’ WRITTEN
NOTICE, PROVIDED THAT THE OCCURRENCE OF SUCH VIOLATION SHALL HAVE OCCURRED
WITHIN THE 60 DAYS PRECEDING SUCH NOTICE AND THAT THE COMPANY SHALL HAVE FAILED
TO CURE SUCH VIOLATION WITHIN 30 DAYS AFTER RECEIPT OF SUCH NOTICE.


11.   COVENANTS OF CONFIDENTIALITY AND NON-COMPETITION.

(a)   Definitions. For this Agreement, the following terms shall have the
meanings specified below:

 

 

 

(i)

 

“Person” - any individual, corporation, partnership, association, unincorporated
organization or other entity.

 

 

 

(ii)

 

“Termination Date” - the last day Employee is employed by Company, whether
separation is voluntary or involuntary and with or without Cause.

 

 

 

(iii)

 

“Confidential Information” - information relating to Company’s customers,
suppliers, distributors, operations, finances, and business that derives value
from not being generally known to other Persons, including, but not limited to,
technical or non technical data, formulas, patterns, compilations (including
compilations of customer information), programs (including computer programs and
software), devices, methods, techniques, drawings, processes, financial data
(including sales and sales forecasts), and lists of actual or potential
customers or suppliers (including identifying information about those
customers), without regard to form and whether or not reduced to writing.
Confidential Information includes information owned or disclosed to Company by
third parties that Company treats as or is obligated to maintain as
confidential. Confidential Information subject to this Agreement may include
information that is not a trade secret under applicable law, but information not
constituting a trade secret shall only be treated as Confidential Information
under this Agreement for a one-year period after the Termination Date.

 

 

 

(iv)

 

“Competing Business” shall mean any one or more of the following: (i) the
Company’s Business, or (ii) any other business in which the Company or its
subsidiaries develops an intention, with full knowledge of Employee, to engage
on or before the Termination Date and (a) for which the Company or its
subsidiaries prepared an existing business plan or study on or before the
Termination Date, or (b) for which the Board commissioned a business plan or
study on or before the Termination Date.

 


--------------------------------------------------------------------------------


 

(v)

 

“Company’s Business” Company’s Business means the business of offering
comprehensive software solutions and strategies internationally through custom
programming, consulting, and off-site software development throughout the
Territory.

 

 

 

(vi)

 

“Company’s Products” means the products of the Company related to the Company’s
Business.

 

 

 

(vii)

 

“Territory” shall mean the State of Florida.

 


12.   CONFIDENTIAL INFORMATION.  EMPLOYEE SHALL USE HIS OR HER BEST EFFORTS TO
PROTECT CONFIDENTIAL INFORMATION. AT ALL TIMES, BOTH DURING AND AFTER EMPLOYEE’S
EMPLOYMENT, EMPLOYEE WILL NOT USE, REPRODUCE OR DISCLOSE ANY CONFIDENTIAL
INFORMATION, EXCEPT AS MAY BE NECESSARY IN CONNECTION WITH WORK FOR COMPANY.


13.   RETURN OF MATERIALS.  ON THE TERMINATION DATE OR FOR ANY REASON OR AT ANY
TIME AT COMPANY’S REQUEST, EMPLOYEE WILL DELIVER PROMPTLY TO COMPANY ALL
MATERIALS, DOCUMENTS, PLANS, RECORDS, NOTES, OR OTHER PAPERS OR
ELECTRONICALLY-STORED MATERIALS AND ANY COPIES IN EMPLOYEE’S POSSESSION OR
CONTROL RELATING IN ANY WAY TO COMPANY’S BUSINESS, WHICH AT ALL TIMES SHALL BE
THE PROPERTY OF COMPANY.


14.   DISPARAGEMENT.  EMPLOYEE SHALL NOT AT ANY TIME MAKE FALSE, MISLEADING OR
DISPARAGING STATEMENTS ABOUT THE COMPANY, INCLUDING ITS PRODUCTS, SERVICES,
MANAGEMENT, EMPLOYEES, AND CUSTOMERS.  THE COMPANY SHALL NOT MAKE FALSE,
MISLEADING OR DISPARAGING STATEMENTS ABOUT EMPLOYEE.


15.   NON-SOLICITATION OF CUSTOMERS.  EMPLOYEE AGREES THAT, FOR A PERIOD OF
TWELVE (12) MONTHS FOLLOWING THE TERMINATION DATE, EMPLOYEE SHALL NOT, DIRECTLY
OR INDIRECTLY, SOLICIT, OR ASSIST IN THE SOLICITATION OF, ANY PERSON WHO IS, OR
WAS DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT WITH COMPANY, A CUSTOMER OF
COMPANY, INCLUDING ACTIVELY SOUGHT PROSPECTIVE CUSTOMERS, WITH WHOM EMPLOYEE HAD
PERSONAL BUSINESS CONTACT WITH DURING HIS OR HER EMPLOYMENT WITH THE COMPANY.


16.   NON-SOLICITATION OF EMPLOYEES, CONSULTANTS AND CONTRACTORS.  EMPLOYEE
AGREES THAT, FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE TERMINATION DATE,
EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR INDUCE, OR ATTEMPT TO
SOLICIT OR INDUCE, PERSONS WHO WERE EMPLOYEES, CONSULTANTS OR INDEPENDENT
CONTRACTORS OF THE COMPANY AT THE TIME OF EMPLOYEE’S TERMINATION OF EMPLOYMENT
AND WHO CONTINUE TO BE EMPLOYED OR ENGAGED BY COMPANY, AND WITH WHOM EMPLOYEE
HAD PERSONAL BUSINESS CONTACT WITH DURING HIS OR HER EMPLOYMENT WITH THE
COMPANY, TO LEAVE THEIR EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY.


17.   COVENANT AGAINST COMPETITION.  EMPLOYEE COVENANTS AND AGREES WITH THE
COMPANY THAT, EXCEPT ON BEHALF OF COMPANY, AT ANY TIME DURING THE PERIOD OF HIS
OR HER EMPLOYMENT WITH COMPANY AND CONTINUING FOR A PERIOD OF TWELVE (12) MONTHS
AFTER THE TERMINATION DATE, EMPLOYEE WILL NOT IN ANY MANNER (OTHER THAN AS AN
EMPLOYEE OF OR AS A CONSULTANT TO COMPANY), DIRECTLY OR BY ASSISTING OTHERS,
ENGAGE IN OR PERFORM ANY OF THE SPECIFIC DUTIES OR ACTIVITIES WHICH EMPLOYEE
PERFORMED FOR COMPANY DURING HIS OR HER


--------------------------------------------------------------------------------



EMPLOYMENT FOR ANY COMPETING BUSINESS IN THE TERRITORY.  EMPLOYEE FURTHER AGREES
THAT DURING THE PERIOD OF HIS OR HER EMPLOYMENT WITH COMPANY AND CONTINUING FOR
A PERIOD OF TWELVE (12) MONTHS AFTER THE TERMINATION DATE, EMPLOYEE WILL NOT OWN
OR INVEST IN ANY COMPETING BUSINESS; EXCEPT THAT EMPLOYEE MAY OWN SECURITIES OF
THE COMPANY OR ACQUIRE EITHER DIRECTLY OR INDIRECTLY AND SOLELY AS AN
INVESTMENT, UP TO FIVE PERCENT (5%) OF THE SECURITIES OF ANY COMPETING BUSINESS
ISSUER THAT IS PUBLICLY TRADED ON ANY UNITED STATES NATIONAL SECURITIES EXCHANGE
OR QUOTED ON THE NASDAQ SYSTEM.


PRIOR AGREEMENTS.  EMPLOYEE WARRANTS THAT EMPLOYEE IS NOT UNDER ANY OBLIGATION,
CONTRACTUAL OR OTHERWISE, LIMITING OR AFFECTING EMPLOYEE’S ABILITY OR RIGHT TO
RENDER TO COMPANY THE SERVICES FOR WHICH EMPLOYEE HAS BEEN OR IS BEING HIRED.
UPON EXECUTION OF THIS AGREEMENT, EMPLOYEE WILL GIVE COMPANY A COPY OF ANY
AGREEMENT, OR NOTIFY COMPANY IN WRITING OF ANY AGREEMENT IF A WRITTEN AGREEMENT
IS NOT AVAILABLE, WITH A PRIOR EMPLOYER OR OTHER PERSON PURPORTING TO LIMIT OR
AFFECT EMPLOYEE’S ABILITY OR RIGHT TO RENDER TO COMPANY THE SERVICES FOR WHICH
EMPLOYEE HAS BEEN OR IS BEING HIRED, TO SOLICIT CUSTOMERS OR POTENTIAL
CUSTOMERS, OR TO USE ANY TYPE OF INFORMATION.


FUTURE EMPLOYMENT OPPORTUNITIES.  AT ANY TIME BEFORE, AND FOR SIX (6) MONTHS
AFTER, THE TERMINATION DATE, EMPLOYEE SHALL PROVIDE ANY PROSPECTIVE COMPANY WITH
A COPY OF THIS AGREEMENT, AND UPON ACCEPTING ANY EMPLOYMENT WITH ANOTHER PERSON,
SHALL PROVIDE COMPANY WITH THE EMPLOYER’S NAME AND A DESCRIPTION OF THE SERVICES
EMPLOYEE WILL PROVIDE.


TOLLING.  IN THE EVENT THE ENFORCEABILITY OF ANY TERMS OF THIS SECTION 11 ARE
CHALLENGED IN A LAWSUIT INSTITUTED DURING THE TERM OR FOR A PERIOD OF TWELVE
(12) MONTHS FOLLOWING THE TERMINATION DATE AND EMPLOYEE IS NOT ENJOINED FROM
BREACHING ANY OF THE PROTECTIVE COVENANTS, THEN IF A COURT OF COMPETENT
JURISDICTION FINDS THAT THE CHALLENGED PROTECTIVE COVENANT IS ENFORCEABLE, THE
TIME PERIOD SHALL BE TOLLED DURING THE PENDENCY OF THE LAWSUIT UNTIL THE DISPUTE
IS FINALLY RESOLVED AND ALL PERIODS OF APPEAL HAVE EXPIRED.


WORK FOR HIRE ACKNOWLEDGMENT; ASSIGNMENT.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE’S
WORK ON AND CONTRIBUTIONS TO DOCUMENTS, PROGRAMS, AND OTHER EXPRESSIONS IN ANY
TANGIBLE MEDIUM THAT RELATE TO THE COMPANY’S BUSINESS OR THE COMPANY’S PRODUCTS
(COLLECTIVELY, “WORKS”) SINCE THE DATE OF EMPLOYMENT AND THEREAFTER THROUGH THE
TERMINATION DATE ARE WITHIN THE SCOPE OF EMPLOYEE’S EMPLOYMENT AND PART OF
EMPLOYEE’S DUTIES AND RESPONSIBILITIES. EMPLOYEE’S WORK ON AND CONTRIBUTIONS TO
THE WORKS WILL BE RENDERED AND MADE BY EMPLOYEE FOR, AT THE INSTIGATION OF, AND
UNDER THE OVERALL DIRECTION OF, COMPANY, AND ARE AND AT ALL TIMES SHALL BE
REGARDED, TOGETHER WITH THE WORKS, AS “WORK MADE FOR HIRE” AS THAT TERM IS USED
IN THE UNITED STATES COPYRIGHT LAWS. WITHOUT LIMITING THIS ACKNOWLEDGMENT,
EMPLOYEE ASSIGNS, GRANTS, AND DELIVERS EXCLUSIVELY TO COMPANY ALL RIGHTS,
TITLES, AND INTERESTS IN AND TO ANY WORKS, AND ALL COPIES AND VERSIONS,
INCLUDING ALL COPYRIGHTS AND RENEWALS. EMPLOYEE WILL EXECUTE AND DELIVER TO
COMPANY, ITS SUCCESSORS AND ASSIGNS, ANY ASSIGNMENTS AND DOCUMENTS COMPANY
REQUESTS FOR THE PURPOSE OF ESTABLISHING, EVIDENCING, AND ENFORCING OR DEFENDING
ITS COMPLETE, EXCLUSIVE, PERPETUAL, AND WORLDWIDE OWNERSHIP OF ALL RIGHTS,
TITLES, AND INTERESTS OF EVERY KIND AND NATURE, INCLUDING ALL COPYRIGHTS, IN AND
TO THE WORKS, AND EMPLOYEE CONSTITUTES AND APPOINTS COMPANY AS HIS OR HER AGENT
TO EXECUTE AND DELIVER ANY SUCH ASSIGNMENTS OR DOCUMENTS EMPLOYEE FAILS OR


--------------------------------------------------------------------------------



REFUSES TO EXECUTE AND DELIVER, THIS POWER AND AGENCY BEING COUPLED WITH AN
INTEREST AND BEING IRREVOCABLE.


INVENTIONS, IDEAS AND PATENTS.  EMPLOYEE SHALL DISCLOSE PROMPTLY TO COMPANY
(WHICH SHALL RECEIVE IT IN CONFIDENCE), AND ONLY TO COMPANY, ANY INVENTION OR
IDEA OF EMPLOYEE (DEVELOPED ALONE OR WITH OTHERS) THAT RELATES IN ANY WAY TO
COMPANY’S BUSINESS OR COMPANY’S PRODUCTS OR WAS CONCEIVED OR MADE BEFORE OR
DURING EMPLOYEE’S EMPLOYMENT BY COMPANY OR WITHIN SIX MONTHS OF THE TERMINATION
DATE. EMPLOYEE ASSIGNS TO COMPANY ANY SUCH INVENTION OR IDEA IN ANY WAY
CONNECTED WITH EMPLOYEE’S EMPLOYMENT OR RELATED TO COMPANY’S BUSINESS, RESEARCH
OR DEVELOPMENT, OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, AND WILL
COOPERATE WITH COMPANY AND SIGN ALL PAPERS DEEMED NECESSARY BY COMPANY TO ENABLE
IT TO OBTAIN, MAINTAIN, PROTECT AND DEFEND PATENTS COVERING SUCH INVENTIONS AND
IDEAS AND TO CONFIRM COMPANY’S EXCLUSIVE OWNERSHIP OF ALL RIGHTS IN SUCH
INVENTIONS, IDEAS AND PATENTS, AND IRREVOCABLY APPOINTS COMPANY AS ITS AGENT TO
EXECUTE AND DELIVER ANY ASSIGNMENTS OR DOCUMENTS EMPLOYEE FAILS OR REFUSES TO
EXECUTE AND DELIVER PROMPTLY, THIS POWER AND AGENCY BEING COUPLED WITH AN
INTEREST AND BEING IRREVOCABLE. THIS CONSTITUTES COMPANY’S WRITTEN NOTIFICATION
THAT THIS ASSIGNMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF COMPANY WAS USED AND WHICH WAS
DEVELOPED ENTIRELY ON EMPLOYEE’S OWN TIME, UNLESS (A) THE INVENTION RELATES (I)
DIRECTLY TO COMPANY’S BUSINESS, OR (II) TO COMPANY’S ACTUAL OR DEMONSTRABLY
ANTICIPATED RESEARCH OR DEVELOPMENT, OR (B) THE INVENTION RESULTS FROM ANY WORK
PERFORMED BY EMPLOYEE FOR COMPANY.


REPRESENTATIONS AND DISCLOSURES.  EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS
THE LEGAL CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT, AND THAT THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTY WILL NOT
VIOLATE ANY AGREEMENT MADE BY SUCH PARTY OR TO WHICH SUCH PARTY IS SUBJECT. 
EMPLOYEE REPRESENTS AND WARRANTS THAT THERE ARE NO INVENTIONS OR IDEAS OF WHICH
EMPLOYEE CLAIMS OWNERSHIP AS OF THE DATE OF THIS AGREEMENT OTHER THAN THE
INVENTIONS OR IDEAS DESCRIBED ON APPENDIX A.  IF NO INVENTIONS OR IDEAS ARE
LISTED ON APPENDIX A, EMPLOYEE REPRESENTS THAT THERE ARE NO SUCH INVENTIONS OR
IDEAS AT THE TIME OF SIGNING THIS AGREEMENT.  EMPLOYEE REPRESENTS AND WARRANTS
THAT PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT WILL NOT BREACH ANY
AGREEMENT TO KEEP IN CONFIDENCE PROPRIETARY INFORMATION ACQUIRED BY EMPLOYEE IN
CONFIDENCE OR IN TRUST PRIOR TO THE EXECUTION OF THIS AGREEMENT.  EMPLOYEE HAS
NOT ENTERED INTO, AND EMPLOYEE AGREES NOT TO ENTER INTO, ANY AGREEMENT EITHER
WRITTEN OR ORAL THAT CONFLICTS OR MIGHT CONFLICT WITH EMPLOYEE’S EMPLOYMENT OR
EMPLOYEE’S PERFORMANCE UNDER THIS AGREEMENT.  EXCEPT AS DESCRIBED ON APPENDIX A,
EMPLOYEE IS NOT BOUND BY ANY AGREEMENT REGARDING CONFIDENTIALITY OR OWNERSHIP OF
INTELLECTUAL PROPERTY WITH ANY PERSON OR ENTITY OTHER THAN THE COMPANY. 
EMPLOYEE AGREES NOT TO DISCLOSE TO THE COMPANY OR USE ON ITS BEHALF ANY
CONFIDENTIAL INFORMATION BELONGING TO OTHERS THAT IS KNOWN TO HAVE BEEN
IMPROPERLY ACQUIRED OR ACQUIRED FROM A PERSON KNOWN TO BE SUBJECT TO A DUTY NOT
TO DISCLOSE IT.


CONTINUING EMPLOYMENT UPON A CHANGE OF CONTROL.  UPON THE OCCURRENCE OF A CHANGE
OF CONTROL (AS DEFINED BELOW), THE COMPANY COVENANTS THAT IT SHALL CAUSE THE
ACQUIRING COMPANY TO OFFER EMPLOYEE AN EMPLOYMENT AGREEMENT CONTAINING (I) AN
EMPLOYMENT PERIOD OF NOT LESS THAN ONE (1) YEAR, (II) DUTIES AND
RESPONSIBILITIES CONSISTENT WITH EMPLOYEE’S THEN CURRENT POSITION IN THE COMPANY
AND (III) SUCH OTHER TERMS CONSISTENT WITH AND COMPARABLE TO THE TERMS SET FORTH
IN THIS AGREEMENT, AS AND IF AMENDED, IN ALL MATERIAL RESPECTS, INCLUDING
WITHOUT LIMITATION, COMPENSATION AND BENEFITS.  SUCH EMPLOYMENT AGREEMENT WILL
NOT REQUIRE RELOCATION UNLESS


--------------------------------------------------------------------------------



MUTUALLY AGREED UPON BY THE COMPANY AND EMPLOYEE.  IF THE ACQUIRING COMPANY
FAILS TO OFFER EMPLOYEE AN EMPLOYMENT AGREEMENT CONTAINING SUCH TERMS, THEN
EMPLOYEE SHALL BE ENTITLED TO A LUMP SUM SEVERANCE IN AN AMOUNT NOT LESS THAN
EMPLOYEE’S AGGREGATE COMPENSATION (INCLUDING SALARY, BONUSES, AND COMMISSION,
WHETHER OR NOT PAID) FOR THE PRIOR TWELVE MONTH PERIOD, PLUS THE CONTINUATION OF
ALL BENEFITS FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE TERMINATION DATE.  IF
THE ACQUIRING COMPANY TERMINATES EMPLOYEE’S EMPLOYMENT OR IF EMPLOYEE TERMINATES
EMPLOYMENT FOR GOOD REASON WITHIN ONE (1) YEAR AFTER THE CHANGE OF CONTROL, THEN
EMPLOYEE SHALL BE ENTITLED TO A LUMP SUM SEVERANCE IN AN AMOUNT EQUAL TO THE
LUMP SUM SEVERANCE EMPLOYEE WOULD HAVE RECEIVED IN THE PRIOR SENTENCE, PLUS THE
CONTINUATION OF ALL BENEFITS FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE
TERMINATION DATE.  THE PROVISIONS OF THIS SECTION 15 SHALL BE BINDING UPON AND
ENFORCEABLE AGAINST ALL SUCCESSORS AND ASSIGNS OF THE COMPANY.  A “CHANGE OF
CONTROL” SHALL BE DEEMED TO HAVE OCCURRED AFTER (A) THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, WHETHER IN A SINGLE TRANSACTION
OR IN A SERIES OF TRANSACTIONS OCCURRING WITHIN ANY SINGLE 12 MONTH PERIOD,
(B) THE SALE BY ONE OR MORE SHAREHOLDERS OF THE COMPANY, IN A SINGLE TRANSACTION
OR IN A SERIES OF TRANSACTIONS OCCURRING WITHIN ANY SINGLE 12 MONTH PERIOD, OF
MORE THAN 50% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY TO ANY
INDIVIDUAL, CORPORATION, TRUST OR OTHER ENTITY; OR (C) A MERGER, REORGANIZATION,
EXCHANGE OF STOCK OR OTHER SECURITIES, OR OTHER BUSINESS COMBINATION BETWEEN THE
COMPANY AND ANOTHER INDIVIDUAL, CORPORATION, TRUST OR OTHER ENTITY COMPRISED OF
A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS OCCURRING WITHIN ANY SINGLE 12
MONTH PERIOD, RESULTING IN ANY INDIVIDUAL, CORPORATION, TRUST OR OTHER ENTITY
OWNING MORE THAN 50% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY.


INTERPRETATION; SEVERABILITY.  RIGHTS AND RESTRICTIONS IN THIS AGREEMENT MAY BE
EXERCISED AND ARE APPLICABLE ONLY TO THE EXTENT THEY DO NOT VIOLATE ANY
APPLICABLE LAWS, AND ARE INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THEY
WILL NOT RENDER THIS AGREEMENT ILLEGAL, INVALID OR UNENFORCEABLE. IF ANY TERM
SHALL BE HELD ILLEGAL, INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, THE REMAINING TERMS SHALL REMAIN IN FULL FORCE AND EFFECT. THIS
AGREEMENT DOES NOT IN ANY WAY LIMIT COMPANY’S RIGHTS UNDER THE LAWS OF AGENCY,
FIDUCIARY OBLIGATION, UNFAIR COMPETITION, TRADE SECRET, COPYRIGHT, PATENT,
TRADEMARK OR ANY OTHER APPLICABLE LAW(S), OR UNDER ANY OTHER AGREEMENT OR
INSTRUMENT, ALL OF WHICH ARE IN ADDITION TO RIGHTS UNDER THIS AGREEMENT. THE
EXISTENCE OF A CLAIM BY EMPLOYEE, WHETHER PREDICATED ON THIS AGREEMENT OR
OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO COMPANY’S ENFORCEMENT OF THIS
AGREEMENT.


REMEDIES FOR BREACH.  EMPLOYEE UNDERSTANDS AND AGREES THAT ANY BREACH OF THIS
AGREEMENT MAY CAUSE THE COMPANY GREAT AND IRREPARABLE HARM AND THAT IT WOULD BE
DIFFICULT OR IMPOSSIBLE TO ESTABLISH THE FULL MONETARY VALUE OF SUCH DAMAGE.
CONSEQUENTLY:


EMPLOYEE COVENANTS AND AGREES THAT ANY BREACH BY EMPLOYEE OF THE AGREEMENT
DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL BE GROUNDS FOR DISCIPLINARY
ACTIONS UP TO AND INCLUDING DISMISSAL OF EMPLOYEE FOR CAUSE.


EMPLOYEE FURTHER COVENANTS AND AGREES THAT IN THE EVENT OF ANY EMPLOYEE BREACH
OF THIS AGREEMENT, EMPLOYEE CONSENTS TO THE ENTRY OF APPROPRIATE PRELIMINARY AND
PERMANENT INJUNCTIONS IN A COURT OF APPROPRIATE JURISDICTION, WITHOUT THE
POSTING OF A BOND OR OTHER SECURITY, IN ADDITION TO WHATEVER OTHER REMEDIES THE
COMPANY MAY HAVE. INJUNCTIVE RELIEF IS IN ADDITION TO ANY OTHER AVAILABLE
REMEDY, INCLUDING DAMAGES.


--------------------------------------------------------------------------------



EMPLOYEE AGREES THAT EMPLOYEE WILL INDEMNIFY AND HOLD THE COMPANY HARMLESS FROM
ANY LOSS, COST, DAMAGE OR EXPENSE (INCLUDING ATTORNEYS’ FEES) INCURRED BY THE
COMPANY ARISING OUT OF EMPLOYEE’S BREACH OF ANY PORTION OF THIS AGREEMENT,
WHETHER OR NOT SUCH BREACH RESULTS IN LITIGATION OR OTHER FORMAL PROCEEDINGS.


MISCELLANEOUS.


COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS EACH OF
WHICH IS AN ORIGINAL.  THIS AGREEMENT AND ANY COUNTERPART SO EXECUTED SHALL BE
DEEMED TO BE ONE AND THE SAME INSTRUMENT.  IT SHALL NOT BE NECESSARY IN MAKING
PROOF OF THIS AGREEMENT OR ANY COUNTERPART HEREOF TO PRODUCE OR ACCOUNT FOR ANY
OF THE OTHER COUNTERPARTS.


CONTENTS OF AGREEMENT; PARTIES IN INTEREST, ETC.  THIS AGREEMENT SETS FORTH THE
ENTIRE UNDERSTANDING OF THE PARTIES.  ANY PREVIOUS AGREEMENTS OR UNDERSTANDINGS
BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF ARE MERGED INTO AND
SUPERSEDED BY THIS AGREEMENT.  IF THERE ARE ANY INCONSISTENCIES BETWEEN THE
TERMS OF THIS AGREEMENT AND THE COMPANY’S EMPLOYEE HANDBOOK, THIS AGREEMENT
SHALL CONTROL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS, TERMS, CONDITIONS
AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
AND PERMITTED ASSIGNS OF THE COMPANY AND EMPLOYEE.  NEITHER THIS AGREEMENT NOR
ANY RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY ANY PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO.


TEXAS LAW TO GOVERN.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS.  EACH PARTY IRREVOCABLY (A) CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE FEDERAL AND STATE COURTS LOCATED IN TARRANT
COUNTY, STATE OF TEXAS, IN ANY ACTION ARISING UNDER OR RELATING TO THIS
AGREEMENT, AND (B) WAIVES ANY JURISDICTIONAL DEFENSES (INCLUDING PERSONAL
JURISDICTION AND VENUE) TO ANY SUCH ACTION.


SECTION HEADINGS.  THE SECTION HEADINGS HEREIN HAVE BEEN INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF THE
TERMS OR PROVISIONS HEREOF.


NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS WHICH ARE
REQUIRED OR PERMITTED HEREUNDER SHALL BE SUFFICIENT IF GIVEN IN WRITING AND
DELIVERED PERSONALLY OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, BY A
NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR BY FACSIMILE TRANSMISSION
(WITH A COPY SIMULTANEOUSLY SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID), AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS SHALL BE SET FORTH IN A NOTICE
GIVEN IN THE SAME MANNER):

(1)

If to the Company, to:

 

 

 

 

 

Dunnington, Bartholow and Miller

 

 

Attention: Robert Lincoln

 

 

477 Madison Avenue

 

 

12th Floor, Suite 1200

 

 

New York, NY 10022

 

 

 

 

 

 

 

(2)

If to Employee, to:

 

 

 

 

 

Phil Loeffel

 

 

 

 

 

 

 

 

Orlando, FL

 


--------------------------------------------------------------------------------



ALL SUCH NOTICES SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE DATE OF DELIVERY.


LOCATION OF EMPLOYMENT.  THE LOCATION OF EMPLOYMENT OF EMPLOYEE SHALL BE THE
STATE OF FLORIDA.  THIS AGREEMENT WILL NOT REQUIRE RELOCATION UNLESS MUTUALLY
AGREED UPON BY THE COMPANY AND EMPLOYEE.


MODIFICATION AND WAIVER.  ANY OF THE TERMS OR CONDITIONS OF THIS AGREEMENT MAY
BE WAIVED IN WRITING AT ANY TIME BY THE PARTY WHICH IS ENTITLED TO THE BENEFITS
THEREOF, AND THIS AGREEMENT MAY BE MODIFIED OR AMENDED AT ANY TIME BY THE
COMPANY AND EMPLOYEE.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY EACH OF THE PARTIES
HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR
SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.


MEDIATION.  THE COMPANY AND EMPLOYEE SHALL MEDIATE ANY CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY BREACH THEREOF IF EITHER OF
THEM REQUESTS MEDIATION AND GIVES WRITTEN NOTICE TO THE OTHER (THE “MEDIATION
NOTICE”).  ANY NOTICE GIVEN PURSUANT TO THE PRECEDING SENTENCE SHALL INCLUDE A
BRIEF STATEMENT OF THE CLAIM OR CONTROVERSY.  IF THE COMPANY AND EMPLOYEE DO NOT
RESOLVE THE CLAIM OR CONTROVERSY WITHIN FIVE (5) DAYS AFTER THE DATE OF THE
MEDIATION NOTICE, THE COMPANY AND EMPLOYEE SHALL THEN USE REASONABLE EFFORTS TO
AGREE UPON AN INDEPENDENT MEDIATOR.  IF THE COMPANY AND EMPLOYEE DO NOT AGREE
UPON AN INDEPENDENT MEDIATOR WITHIN TEN (10) DAYS AFTER THE DATE OF THE
MEDIATION NOTICE, EITHER PARTY MAY REQUEST THAT JAMS/ENDISPUTE (“JAMS”), OR A
SIMILAR MEDIATION SERVICE OF A SIMILAR NATIONAL SCOPE IF JAMS NO LONGER THEN
EXISTS, APPOINT AN INDEPENDENT MEDIATOR.  THE COMPANY AND EMPLOYEE SHALL SHARE
THE COSTS OF MEDIATION EQUALLY AND SHALL PAY SUCH COSTS IN ADVANCE UPON THE
REQUEST OF THE MEDIATOR OR ANY PARTY.  WITHIN TEN (10) DAYS AFTER SELECTION OF
THE MEDIATOR, THE MEDIATOR SHALL SET THE MEDIATION.  IF THE COMPANY AND EMPLOYEE
DO NOT RESOLVE THE DISPUTE WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE
MEDIATION NOTICE, THE DISPUTE SHALL BE DECIDED BY ARBITRATION AS SET FORTH IN
SECTION 18(I) HEREOF.


ARBITRATION.  ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY BREACH THEREOF SHALL BE SETTLED BY ARBITRATION IF SUCH CLAIM OR
CONTROVERSY IS NOT SETTLED PURSUANT TO SECTION 18(H) HEREOF.  THE VENUE FOR ANY
SUCH ARBITRATION SHALL BE


--------------------------------------------------------------------------------



DALLAS, TEXAS, OR SUCH OTHER LOCATION AS THE PARTIES MAY MUTUALLY AGREE.  EXCEPT
AS EXPRESSLY SET FORTH HEREIN, ALL ARBITRATION PROCEEDINGS UNDER THIS SECTION
18(I) SHALL BE UNDERTAKEN IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) THEN IN FORCE.  ONLY
INDIVIDUALS WHO ARE (I) LAWYERS ENGAGED FULL-TIME IN THE PRACTICE OF LAW AND
(II) ON THE AAA REGISTER OF ARBITRATORS SHALL BE SELECTED AS AN ARBITRATOR. 
THERE SHALL BE ONE ARBITRATOR WHO SHALL BE CHOSEN IN ACCORDANCE WITH THE RULES
OF THE AAA.  WITHIN TWENTY (20) DAYS OF THE CONCLUSION OF THE ARBITRATION
HEARING, THE ARBITRATOR SHALL PREPARE WRITTEN FINDINGS OF FACT AND CONCLUSIONS
OF LAW.  JUDGMENT ON THE WRITTEN AWARD MAY BE ENTERED AND ENFORCED IN ANY COURT
OF COMPETENT JURISDICTION.  IT IS MUTUALLY AGREED THAT THE WRITTEN DECISION OF
THE ARBITRATOR SHALL BE VALID, BINDING, FINAL AND NON-APPEALABLE; PROVIDED
HOWEVER, THAT THE PARTIES HERETO AGREE THAT THE ARBITRATOR SHALL NOT BE
EMPOWERED TO AWARD PUNITIVE DAMAGES AGAINST ANY PARTY TO SUCH ARBITRATION.  THE
ARBITRATOR SHALL REQUIRE THE NON-PREVAILING PARTY TO PAY THE ARBITRATOR’S FULL
FEES AND EXPENSES OR, IF IN THE ARBITRATOR’S OPINION THERE IS NO PREVAILING
PARTY, THE ARBITRATOR’S FEES AND EXPENSES WILL BE BORNE EQUALLY BY THE PARTIES
THERETO.  IN THE EVENT ACTION IS BROUGHT TO ENFORCE THE PROVISIONS OF THIS
AGREEMENT PURSUANT TO THIS SECTION 18(I), THE NON-PREVAILING PARTIES SHALL BE
REQUIRED TO PAY THE REASONABLE ATTORNEYS’ FEES AND EXPENSES OF THE PREVAILING
PARTIES, EXCEPT THAT IF IN THE OPINION OF THE COURT OR ARBITRATOR DECIDING SUCH
ACTION THERE IS NO PREVAILING PARTY, EACH PARTY SHALL PAY ITS OWN ATTORNEYS’
FEES AND EXPENSES.


THE REMAINING PART OF THIS PAGE IS INTENTIONALLY LEFT BLANK


--------------------------------------------------------------------------------


I HAVE READ THIS AGREEMENT CAREFULLY. I ACKNOWLEDGE THAT THIS AGREEMENT
DESCRIBES THE BASIC LEGAL AND ETHICAL RESPONSIBILITI ES THAT I AM REQIJRED TO
OBSERVE AS AN EMPLOYEE EXPOSED TO HIGHLY SENSITIVE TECHTOLOGY AND STRATEGIC
INFORMATION.

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Agreement to be duly executed as of the date first above written.

EMPLOYEE

 

 

 

 

 

 

 

/s/ PHILIP LOEFFEL

 

 

 

Name:

Philip Loeffel

 

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

Information Intellect, Inc.

 

 

By:

/s/FRANCIS E. WILDE

 

 

 

Name:

Francis E. Wilde

 

 

 

Title:

Chairman & CEO

 

 


--------------------------------------------------------------------------------